ELLETT, Justice
(dissenting).
I dissent. The statute1 gives protection to “any person who has furnished materials or performed labor for or upon any such building, . . . ” (Emphasis added.)
The plaintiff did not furnish any material to the job. It sold its material to Wasatch Furnace & Electric, Inc., (hereinafter called Wasatch) on open account. It did not collect a sales tax, thus showing clearly that it intended Wasatch to resell the material and to collect and remit the sales tax.2 Even if Wasatch ordered the material delivered to the jobsite, there was no agreement between Chytraus and Wasatch for the material in question to be supplied to any particular job. Wasatch could have used the material on any building it chose.
The case of Crown Roofing and Engineering Company v. Robinson 3 is a case in point with the instant matter. There the plaintiff furnished a subcontractor with materials which were used on the defendant’s home. The material was sold on open account to the subcontractor. This court in affirming judgment for the home owner 4 said;
. The trial court correctly concluded that the plaintiff was not a person furnishing materials under the contract entered into for the construction of a home. The plaintiff extended credit to the subconstractor and not to the contract job.
It would be just as proper to allow the wholesaler who sold to Chytraus to collect on the bond in case Chytraus failed to pay as it is to allow Chytraus to do so; or for that matter, if the main opinion is correct, *343the jobber and the manufacturer should be covered by the bond if the one to whom they sold failed to pay.
I would reverse the judgment and award costs to the appellant.

. Section 14-2-1, U.C.A.1953.


. Section 59-15-5, U.C.A.1953.


. 19 Utah 2d 417, 420, 432 P.2d 47 (1967).


. The home owner had not required a bond from the contractor and, therefore, under Section 14-2-2, U.C.A.1953, was personally liable to materialmen who furnished material to the job.